“David Gary Gladden”

13193 South Old Knik Harbor Drive RE CE i VE D
Wasilla, Alaska [99623]
907-671-7370 Phone CL ERK
907-357-8004 Fax (call to turn on)
dave@alaskaminuteman.com

“District Court of the United States”
District of Alaska
Anchorage, Alaska

David Gary Gladden, in propria persona
Plaintiff

CHRISTINA L. REIGH, in her personal and

)
)
)
Versus ) Case: 3:19-cev-99
)
)
Presumed Official Capacity )

Opposition to Docket 18 Reply (SIC) Filed by DARIO BORGHESAN
(“BORGHESAN”) and Docket 18 Should be Stricken.

Table of Contents.

I. Opposition to Docket 18 Reply (SIC) .........ccsccssssssssssssssseserecssssssesesesscsssesssssssecsssesasacseecerseceseseees 2
A. Lawyers and Attorneys like BORGHESAN LIE with Impumity...0....c.cccesseccsscccsssccsseossesees 2
B. Off- Point Pleading. .............essssssesssessesssecssssssssssessessscsevssvssuscessssssucsuscssesessucsssssssussuscercencesse 3
C. Attorneys Can’t Testify to FACTS or to the Truthfulness of Facts......cccccccccssssesesecosecesossecees 4

III. BORGHESAN Needs a Bona Fide Assistance of Counsel As BORGHESAN States as

FACT a LIE that is NOT in the Complaint and then Proceeds to Validate the LIE. ...................... 5

IV. REIGH is a Mere Employee with no “Office” Established By the Legislature of the State of

Alaska or the Constitution of the United States. ...0......ccccccsssssssssssssssssssssesssscsesssesscsssesesensrscseessenes 9

A. Public Officer and Creation of an Office Requirements—Public Officer versus mere

Employee—Employees Have not “Office...........ccccsscscssesssssssssscessescseecsescersesssceessssssssssacseacesases 11
B. State Plan. ..0..... cs ssssssssesecsssccecssessseseesssecsesesscassuseussscsssssusvsvsecessvarsvcusscasavscseseracatacanseseenss 13
Il. Verified Affidavit of Gary David Gladden. .........c.cccccsssssssssssssssssesesesssststscsecsseacsesesecessesssees 16

Case: 3:19-cv-99 Page 1 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 1 of 17
TIL. Certificate of Service ........ccccccccsscccsssessesssssceessssccecssccesessscsssessecccsscesscerseeeeecensesenenstenesssessesesenes

I. Opposition to Docket 18 Reply (SIC)
Comes Now, David Gary Gladden, (“Gladden”) with this Opposition to Docket

18 Reply (SIC) Filed by DARIO BORGHESAN Docket 18 Should be Stricken
(“BORGHESAN”) (“Opposition”).

One thing that BORGHESAN excels in providing evidence Docket 18 is replete
with LIES and MORE totally Off-Point conclusions of law and stating LIEs as FACTS
remembering that Attorneys CAN Not testify as to FACTS or allege FACTS and the
truthfulness of FACTS in any pleading.

A. Lawyers and Attorneys like BORGHESAN LIE with Impunity.
Amazingly Congress clothed Lawyers and Attorneys like BORGHESAN with

immunity by enacting a Statute of the United States that grants government people and
others to outright Lie with Impunity as codified in 18 U.S.C. § 1001(b), to wit:

(a) Except as otherwise provided in this section, whoever, in any matter
within the jurisdiction of the executive, legislative, or judicial branch of
the Government of the United States, knowingly and willfully--

(1) falsifies, conceals, or covers up by any trick, scheme, or device a
material fact;

(2) makes any materially false, fictitious, or fraudulent statement or
representation; or

(3) makes or uses any false writing or document knowing the same to
contain any materially false, fictitious, or fraudulent statement or entry;

I] be fined under this title, imprisoned not more than 5 years or, if the
offense involves international or domestic terrorism (as defined in section
2331), imprisoned not more than 8 years, or both. If the matter relates to an
offense under chapter 109A, 109B, 110, or 117, or section 1591, then the

Case: 3:19-cv-99 Page 2 of 17
Case 3:19-cv-00099-SLG Dodcument 20 Filed 07/12/19 Page 2 of 17
term of imprisonment imposed under this section shall be not more than 8
years.

(b) Subsection (a) does not apply to a party to a judicial proceeding, or
that party’s counsel, for statements, representations, writings or
documents submitted by such party or counsel to a judge or magistrate

in that proceeding.
See also United States v. McNeil, 362 F.3d 570 Ch Cir. 2004); and, United States v.

Horvath, 492 F.3d 1075 (9" Cir. 2007).

B. Off- Point Pleading.

 

The Supreme Court of the United States has by its repeated adjudications, stated
that if dicta or general expressions are not directly on-point they ought not to control
subsequent suits starting with Cohens v. Virginia, 19 U.S. 264, 399-400 (1821), to wit:

It is a maxim not to be disregarded, that general expressions, in every

opinion, are to be taken in connection with the case in which those

expressions are used. If they go beyond the case, they may be respected,

but ought not to control the judgment in a subsequent suit when the

very point is presented for decision. (emphasis added)

See also Central Virginia Community v. Katz, 126 S.Ct. 990, 996 (2006); Jean v.
Nelson, 472 U.S. 846, 872 (1985); Zenith Radio Corp. v. U.S., 437 U.S. 443, 462 (1978);
People of Puerto Rico v. Shell Co., 302 U.S. 253, 269 (1937); Oska Shosen Kaisha Line
v. U.S., 300 U.S. 98, 103 (1937); Humphrey’s Ex’r v. U.S., 295 U.S. 602, 627 (1935);
Myers v. U.S., 272 U.S. 52, 142 (1926); Joplin Mercantile Co. v. U.S., 236 U.S. 531, 538
(1915); Downes v. Bidwell, 1982 U.S. 244, 258 (1901); French v. Barber Asphalt Pav.
Co., 181 U.S. 324, 367 (1901); U.S. v. Wong Kim Ark, 169 U.S. 649, 679 (1898);
Pollock v. Farmers’ Loan & Trust Co., 157 U.S. 429, 574 (1895); Leisy v. Hardin, 135

US. 100, 135 (1890); Carroll v. Carroll’s Lessee, 57 U.S. 275, 287 (1853).

Case: 3:19-cv-99 Page 3 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 3 of 17
C. Attorneys Can’t Testify to FACTS or to the Truthfulness of Facts

See Trinsey v. Pagliaro, 229 F.Supp. 647, 649 (E.D.Penn. 1964); In Borbon v.

City of Tucson, 556 P.2d 1153, 1154 (Ct.App.Ariz. 1976), to wit:

Summary judgment cannot be granted on the basis of statements of
fact in the moving party's brief even though they are uncontroverted
by an opponent. Trinsey v. Pagliaro, 229 F.Supp. 647 (E.D.Pa.1964);
Wright & Miller, Federal Practice and Procedure, Vol. 10, Sec. 2723, p.
489. Similarly, the court may not take cognizance of positions
regarding the facts based upon exhibits that are merely parts of the
briefs and have not been otherwise verified or supported. Goldman v.
Summerfield, 94 U.S.App.D.C. 209, 214 F.2d 858 (1954). However,
admissions in the brief by the party opposing the motion may be used in
determining that there is no genuine issue as to any material facts since they
are functionally equivalent to ‘admissions on file’ which are expressly
mentioned in Rule 56(c), Arizona Rules of Civil Procedure. Cf. Allison v.
Mackey.

In United States v. Roberts, 618 F.2d 530, 536-537 (9" Cir. 1980) “United States
v. Arroyo-Angulo, 580 F.2d 1137, 1150 (2nd Cir. 1978) (concurring opinion). We agree.
The prosecution may not portray itself as a guarantor of truthfulness.” See United
States v. Collins, 401 F3d. 212, 216 (4th Cir. 2005); United States v. Collins, 415 F. 3d
304, 308 (4" Cir. 2005); United States v. Simtob, 901 F.2d 799, 806 (9" Cir. 1990).

Gladden has already filed in Motion on the Conflicts of interest and that
BORCHESAN “practices” law ONLY in the administrative “judicial districts”
created by the Alaska Bar Association.

And further, BORGHESAN has made no Appearance FOR any Party to Date
in the Record therein BORGHESAN has Trespassed into this Complaint and any

“Pleadings” or “Filing” are not voidable but void ab initio.

Case: 3:19-cv-99 Page 4 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 4 of 17
And further, BORGHESAN has not provided one FACT by either a verified
affidavit or Declaration therefore flows a fortiori that his ultra vires pleadings are an
unassailable factual evidence of nothing, i.e., not FACTS, but more manufactured LIES.
Where is REIGH and her Verified Affidavits as it seems that honest Independent
“judge” (sic) who is deemed to know the law would be filing into the Case with the facts
by verified affidavit or declaration? Yep, REIGH is MIA.

II. BORGHESAN Needs a Bona Fide Assistance of Counsel As BORGHESAN

States as FACT a LIE that is NOT in the Complaint and then Proceeds to Validate
the LIE.

Gladden did NOT “assert that Judge REIGH is not entitled to judicial immunity
because she is not really a judge.” One of the essential elements of the Complaint is that
REIGH has no “Office,” therein being neither a de jure Officer or a de facto Officer can
exist as there is no “Office.” The essential element of no “Office” for (1) de jure Officer;
OR, (2) de facto Officer is a sine qua non of “clear absence of all jurisdiction.”

The Complaint against “CHRISTINA L. REIGH” (“REIGH”) is in her personal
and Presumed Official Capacity for proceeding against Gladden after Gladden had given
REIGH “actual notice” that she was proceeding with a “clear absence of all

jurisdiction” in the Case: 3DI-18-00002CI in Dillingham, Alaska under the “State Bar

 

Stump v. Sparkman, 435 U.S. 349, 349, 356-357 (1978) “Held: ... (a) A judge will not be
deprived of immunity because the action he took was in error, was done maliciously, or was in
excess of his authority, but rather he will be subject to liability only when he has acted in the
“clear absence of all jurisdiction,” Bradley v. Fisher, 13 Wall. 335, 351, 20 L.Ed. 646. Pp.
1104-1105 (1871),”

2 Stump v. Sparkman, 435 U.S. 349, 349, 356-357 (1978) “Held: ... (a) A judge will not be
deprived of immunity because the action he took was in error, was done maliciously, or was in
excess of his authority, but rather he will be subject to liability only when he has acted in the
"clear absence of all jurisdiction," Bradley v. Fisher, 13 Wall. 335, 351, 20 L.Ed. 646. Pp.

Case: 3:19-cv-99 Page 5 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 5 of 17
Bylaws, Art. I § 6 Administrative Districts—(3)“Third Judicial District” with this
Third Amended Complaint and in the Nature of a Quo Warranto. (“Complaint”)
and BORGHESAN ignores same as this essential element does not exist if ignored.
Sorry, BORGHESAN, it still remains an essential element of the Complaint that is
supported by relevant evidence.

The “Third Judicial District” is an “administrative district” “created” by the
Alaska Bar (Not the Legislature of the State of Alaska or the Constitution for the
State of Alaska) as evidenced by Attachment 1—State Bar Bylaws, Art. II, Sections 6.
Administrative Districts (“Attach 1—State Bar Bylaws, Art. I’), to wit:

Section 6. Administrative Districts. For the purpose of the

administration of the Act, these Bylaws, the Rules, and the Policies and

Regulations promulgated under them, four administrative districts, based

in part upon the judicial districts existing in 1973, are created as
follows:

(1) The First Judicial District of Alaska;

(2) The Second and Fourth Judicial Districts of Alaska combined;

(3) The Third Judicial District of Alaska; and

(4) Any jurisdiction or geographical area outside the State.

The constitutional Venue for an “Office” within the “Third District’? as
established by the Legislature of the State of Alaska in 1959 in SLA 1959, ch. 50, § 16
codified today in ©AS § 22.10.010—Establishment of Superior Court is evidenced by
Attachment 2—SLA 1959, ch. 50, § 16 (“Attach 2—SLA 1959 ch. 50, § 16”).

And further, REIGH has been knowingly and intentionally proceeding against

Gladden after Gladden had given REIGH “actual notice” with a “clear absence of all

 

1104-1105 (1871),”
> SLA 1959, ch. 50, § 16 codified today in ©AS § 22.10.010—Establishment of Superior Court.

Case: 3:19-cv-99 Page 6 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 6 of 17
jurisdiction” using the Alaska Bar “Administrative Districts’ by the Alaska Bar
Association with “District” defined and evidenced in the State Bylaws, Art. XIII (5)

“District” means an administrative district of Alaska, as defined in Article I, Section 6

 

being Attachment 3—Definition of “District” by the Alaska Bar (“Attach 3—
Definition of “District” by the Alaska Bar”).

REIGH uses the “administrative district” of the Alaska Bar Attach 1—State Bar
Bylaws, Art. I”) being “IN THE SUPERIOR COURT FOR THE STATE OF
ALASKA” instead of the constitutional “In the Superior Court of the State of Alaska”
established by Attach 2—SLA 1959 ch. 50, § 16.

And further, REIGH has been proceeding against Gladden after being given
“actual notice” that REIGH had no “Office” established by the Constitution for the State
of Alaska or the Legislature of the State of Alaska therein flows a fortiori that REIGH is
not a “de jure officer” or a “de facto officer” as there must exist a “office” established by
the Constitution for the State of Alaska or by the Legislature of the State of Alaska. See
Memorandum on de jure and de facto, infra.

And further, the qualifications for in the State of Alaska to “vote” is only for
“citizens of the United States” that have no right of suffrage or elective franchise. See
Section on “citizens of the United States,” infra.

And further, there are no elections to vote if you are a “citizen of Alaska” to
exercise your right of the elective franchise and your right of suffrage to be a qualified
elector to elect “public officers of the State of Alaska.”

And further, there are no elections for any “public officers of the State of Alaska”

Case: 3:19-cv-99 Page 7 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 7 of 17
with Alaska being one of the several States.

And further, there are no “trial by jury” in Alaska except that you to be a “citizen
of the United States” instead of a “citizen of Alaska.”

And further, REIGH is operating ultra vires and in “clear absence of all
jurisdiction’’ exercising any “judicial Power” of any of the several States and evidenced
by all of the actions and filings of REIGH.

And further, due to the CON of the people of Alaska including REIGH that has
absolutely not one scintilla of authority, duty or relationship in any capacity to Alaska of
an “Office” established by the Legislature of the State of Alaska or the Constitution for
the State of Alaska as one of the several States to exercise any “judicial Power of
Alaska.”

And further, REIGH is merely an “employee of the SOA*” with the definition of
“State” being as codified in 52 U.S.C. § 20502 (4) “the term “State” means a State of the
United States and the District of Columbia.”

And further, REIGH has not one scintilla of authority, duty or relationship in any
capacity asa “public Office of the State of Alaska” with Alaska being one of the several

States.

 

* Stump v. Sparkman, 435 U.S. 349, 349, 356-357 (1978) “Held: ... (a) A judge will not be
deprived of immunity because the action he took was in error, was done maliciously, or was in
excess of his authority, but rather he will be subject to liability only when he has acted in the
"clear absence of all jurisdiction," Bradley y. Fisher, 13 Wall. 335, 351, 20 L.Ed. 646. Pp.
1104-1105 (1871),”

° REIGH will have an Employee Affidavit pursuant to ©AS 39.05.045.

Case: 3:19-cv-99 Page 8 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 8 of 17
Il]. REIGH is a Mere Employee with no “Office” Established By the Legislature of
the State of Alaska or the Constitution of the United States.

In the “Rules Governing the Administration of All Court” in Rule 34— Bonding

of All Justices, Judges, Magistrate Judges, and Judicial Employees, to wit:

The administrative director shall ensure that the blanket position bond
covering all state employees also covers all justices, judges, magistrate
judges and all employees of the state judicial system. Such bond shall
protect the state as to the honesty and faithful performance of duty of all
court system positions covered and shall extend coverage to protect the
state from loss by reason of the illegal act of any person not an employee
of the state judicial system.

This “Bond” is only for “employees” and the CON of judicial Officers, justices
and magistrates is good Cover for CONNING the People of Alaska.

As evidenced in the Great American Insurance Group “Policy No. GVT
1243870 20 00” only covers “employees” as evidenced by the Current insurance Policy
for Rule 34 being Attachment 3—Great American Insurance Group “Policy No.
GVT 1243870 20 00” (“Attach 3—Policy”). Attach 3—Policy, Pg. 13 of 45, to wit:

5. Employee means:
a. Any natural person:

(1) while in your service or for 30 days after termination of service;
and

(2) whom you compensate directly by salary, wages or commissions;
and

(3) whom you have the right to direct and control while
performing services for you.
b. Any natural person who is furnished temporarily to you to:

(1) substitute for a permanent employee as defined in (a) above who
ison leave; or

(2) meet seasonal or short-term workload conditions; while that
personis subject to your direction and control and performing
services for you excluding, however, any such person while having

Case: 3:19-cv-99 Page 9 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 9 of 17
care and custody of property outside the premises.
c. Employee does not mean any:

(1) agent, broker, person leased to you by a labor leasing firm
(except when furnished on a temporary basis under the circumstances
setforthin Definition 5.b.), factor, commission merchant, consignee,
independent contractor or representative of the same general character; or

(2) member of any legislative board or council or any advisory

commission, except while performing acts within the scope of the
usual duties of an employee.

Then on Attach 3—Policy pg. 11 pg. 11, to wit:

1. Employee Dishonesty

We will pay for loss resulting directly from dishonest acts committed by
an employee, whether identified or not, acting alone or in collusion with
other persons, with the manifest intent to:

a. Cause you to sustain loss; and

b. Obtain an improper financial benefit for:
(1) the employee; or
(2) any person or organization intended by the employee to receive that
benefit.
As used in this Insuring Agreement, an improper financial benefit does not
include any employee benefits received in the course of employment,
including: salaries, commissions, fees, bonuses, promotions, awards, profit
sharing or pensions.

The Court (District Court of the United States Arising under Article III Sections

1 and 2 exercising the “judicial Power of the United States” in “all Cases in Law, and in
Equity”) (“the Court”) shall take judicial Notice of this Attach 3—Policy that the CON
being that Rule 34 is for all Judge, Justices, Magistrate (titles bestowed for the CON with
no imposters with no “Office”) but if not an mere “Employee” “whom you have the right

to direct and control while performing services for you,” therein these “employees” could

Steal from the STATE OF ALASKA (“SOM”).

Case: 3:19-cv-99 Page 10 of 17

Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 10 of 17
A. Public Officer and Creation of an Office Requirements—Public Officer versus
mere Employee—Employees Have not “Office.

Mere “Employees” DO NO have not “Office” established by the Legislature of the
State of Alaska or the Constitution and they conform to the terms in the Attach 3—
Policy “whom you have the right to direct and control while performing services for
you,” ibid.

The supporting holding of the difference from a “public Officer” with an “Office”
versus a mere employee is well settled. In the adjudged decision of State v. Hawkins, 257
P. 411, 413-418 (Sup. Ct. Mont. 1927) is an exhaustive examination of the essential
elements to be a “public Officer” of a civil nature in any of the several States and the
requirements pertaining to the creation of an “Office” in any of the several States based
upon the holdings of many decisions of numerous courts of the several States which are
omitted for brevity, but are relied upon, and this holding is ibid at 418, to wit:

After an exhaustive examination of the authorities, we hold that five
elements are indispensable in any position of public employment, in order
to make it a public office of a civil nature: (1) It must be created by the
Constitution or by the Legislature or created by a municipality or other
body through authority conferred by the Legislature; (2) it must possess a
delegation of a portion of the sovereign power of government, to be
exercised for the benefit of the public; (3) the powers conferred, and the
duties to be discharged, must be defined, directly or impliedly, by the
Legislature or through legislative authority; (4) the duties must be
performed independently and without control of a superior power,
other than the law, unless they be those of an inferior or subordinate
office, created or authorized by the Legislature, and by it placed under the
general control of a superior officer or body; (5) it must have some
permanency and continuity, and not be only temporary or occasional. In
addition, in this state, an officer must take and file an official oath, hold
a commission or other written authority, and give an official bond, if
the latter be required by proper authority. (Emphasis added]

Case: 3:19-cv-99 Page 11 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 11 of 17
This Court may not presume the existence that any of the Defendants are in fact
either judicial Officers of the several States or executive Officers of the several States,
ibid at 414, “.. . we may not presume he is an officer; it must be shown. * * * It
must appear in the record” (citations omitted).

Another extensively researched case on “public Officer” and the requirement of
the creation of an “Office” is State v. Cole, 148 P. 551, 552 et seq. (Sup. Ct. Nev. 1915)
which is based upon the holdings of many decisions of numerous courts of the several
States which are omitted for brevity, but are relied upon, held ibid at 552 an Office can’t
spring into existence, but must be created, to wit:

An office does not spring into existence spontaneously. It is brought into

existence, either under the terms of the Constitution, by legislative enactment,

or by some municipal body, pursuant to authority delegated to it. “All public
offices must originally have been created by the sovereign as the foundation of
government.”

In the adjudged decision in Hawkins, supra. at 415 citing the holding of State y.
Spaulding, 72 N.W. 288, 291 (Sup. Ct. Iowa 1897), the distinction of a “position”, i.e.
mere employee is explicated from an [public] officer, to wit:

“A position, the duties of which * * * can be changed at the will of the

superior, * * * is not an office, but a mere employment, and the incumbent

is not an officer, but a mere employee.” /Emphasis added]

And further, in the adjudged decision of Hawkins, supra., at 417 explicating when
a “position” is created not by force of law, but by a contract of employment, it isn’t an

“office”, “When a position is created, not by force of law but by contract of employment,

the employment does not rise to the dignity of an office.”

Case: 3:19-cv-99 Page 12 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 12 of 17
A “public Officer” as distinguished from an “employee” must be invested by law
with a portion of the state’s sovereignty for the public benefit largely independent of the
control of others and authorized to exercise functions either of executive, legislative, or
judicial character. See State Ex rel. Newman v. Skinner, 191 N.E. 127, 128 (Sup. Ct.
Ohio 1934); City of Groves v. Ponder, 303 S.W. 485, 488 (Tex. Civ. App. 1957); State
ex rel. Milburn v. Pethtel, 90 N.E.2d 686, 689 (Sup. Ct. Ohio 1950); Dunbar v. Brazoria
County, 224 S.W.2d 738, 740 (Tex. Civ. App. 1949); Application of Barber, 100
N.Y:.S.2d 668, 670 (Sup. Ct. Albany County, N.Y. 1951); Francis v. Jowa, 98 N.W.2d
733, 735, 736 (Sup. Ct. Iowa); State ex rel. Dunn v. Ayers, 113 P.2d 785, 787 (Sup. Ct.
Mont. 1941).

B. State Plan.

And further, these mere “employees” such as REIGH are in the same relationship
as the “employees” in the District of Columbia, being under the plenary power of
Congress implementing the “regulations” of the Federal Agencies. This is evidenced in
the Attachment 4—Alaska State Plan Approved in 2014 (“Attach 4—State Plan”).

The Court shall take judicial Notice that ALL of the Regulations are of the Code
of Federal Regulations (“CFR”) (FEDERAL} and cover a myriad of issues to receive
“Grant” money and kickbacks for “performance” of generating money and making
quotas from Driver Licenses, Child Custody, etc., using Cooperative Agreements and

other legal documents where REIGH is audited for the amount of Money done under

Case: 3:19-cv-99 Page 13 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 13 of 17
the CON of CSSD, Adoptions® (much higher bounty paid today) and more with a
LIST of the “agencies” having hidden “cooperative agreements” with some
identified on Page 63 of 94. A form of Child Slavery for MONEY.

Cooperative Agreements are not easy to come by anymore as the SOA doesn’t
want these documents out for the public have REAL evidence of CON done by REIGH
and her ilk for which REIGH is audited As evidenced by Attachment 5—Cooperative
Agreement Example Between the Courts [judicial (sic)] and the CSSD [executive
(sic)] for MONEY (“Attach 5—Cooperative Agreement”).

In Attach 5—Cooperative Agreement, pg. 8, to wit:

VI. Other Terms and Conditions

A. In addition to the federal and state laws and regulations cited above, the
parties agree to comply with the provisions of the Title IV-D of the Social
Security Act, implementing regulations and any other federal or state law or
regulation applicable to the contents, execution, performance and
enforcement of this agreement.

B. Financial penalties or disallowances of federal financial participation for
incurred expenditures that are sustained by CSSD as a direct result of any federal
audit or office review finding of inadequate performance by the Court under
this agreement shall be passed on to the Court in the appropriate share upon
receipt of official notice of such finding.

REIGH is “audited” for her “performance for the Court” concerning MONEY.

Evidence that REIGH is bought and paid for to generate MONEY for many SOA agencies.

 

°In 111 Stat. 2115, PL 105-89 "(d) ADOPTION INCENTIVE PAYMENT.-- "(1) IN
GENERAL.--Except as provided in paragraph (2), the adoption incentive payment
payable to a State for a fiscal year under this section shall be equal to the sum of--

"(A) $4,000, multiplied by the amount (if any) by which the number of foster child
adoptions in the State during the fiscal year exceeds the base number of foster child
adoptions for the State for the fiscal year; and

"(B) $2,000, multiplied by the amount (if any) by which the number of special needs
adoptions in the State during the fiscal year exceeds the base number of special needs
adoptions for the State for the fiscal year.”

 

Case: 3:19-cv-99 Page 14 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 14 of 17
Where is the “independent Judge?” REIGH being a mere “employee” in the Administrative

District of the Alaska Bar association evidenced by Attach 1—State Bar Bylaws, Art. I is
bought and paid for and REIGH is audited for the amount of money generated by
HER with no separation of Powers between constitutional Court of Alaska with bona
fide “public offices” with an “office” established by the Legislature of the State of Alaska
or the Constitution of Alaska; and, a constitutional executive branch, with Alaska being

one of the several States.

Therefore, for the above reasons presented in Law and in FACT, Docket 18 by
BORGHESAN, should be Stricken; and further, BORGHESAN pleading in Docket

18 is totally off-point and of ZERO value in this instant Case.

My Hand,

Case: 3:19-cv-99 Page 15 of 17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 15 of 17
IV. Verified Affidavit of Gary David Gladden.

State of Alaska )
) ss.
United States of America )

Comes now “Gary David Gladden” with this verified Affidavit of the facts in the
Motions filed today on June 18", 2019 and Docket 10 Third Amended Complaint and all
of the Attachments are True and correct under the penalties of perjury.

1. My true name is “David Gary Gladden.”

2. I of the age of majority and competent to testify to the FACTs in this Motion
and Attachments; and, Docket 10 Third Amended Complaint and all of the Attachments.

3. I have filed the Complaint in a “District Court of the United States” arising
under Article III Sections 1 and 2 exercising the “judicial Power of the United States.”

4. I did not filed these Complaints into an Article I Section 8 Clause 9
“legislative court.”

5. Ido not consent to any Article I Section 8 Clause 9 “legislative Court.”

6. I have been denied “Due Process of Law” to date in an Constitutional Court in

the “State of Alaska” with Alaska being one of the several States.

Sworn and subscribed before a Notary public in and for the State of Alaska on
July 12", 2019.

My Civil Commission expires on | y 0 | GOLD

Onaple--vedean

Signature of Notary Public

 

 

STATE OF ALASKA gx,

[Seal] NOTARY PUBLIC
Angelina McFergn ,&

My Commission cisien 101 01/2022

 

 

 

: 3:19-cv-99 P 16 of 17
ae *d256"3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 16 of 17
Ill. Certificate of Service
I certify that a true and correct copy of this Motion and
Attachments were mailed via USPS first class to the
following parties, to wit:

CHRISTINA L. REIGH [Has been Refusing USPS Mail
so will not continue mailing to same.]}

P.O. Box 965

Dillingham, Alaska 99576

No Appearance Yet by Dario Borghesan
Courtesy Copy

DARIO BORGHESAN

1031 West Fourth Avenue, Suite 200
Anchorage, Alaska 99501

907-269-5720 Phone

907-279-2834 Fax
Dario.gorghesan@alaska.gov.

Date: July 12", 2019

Signature 4

Case: 3:19-cv-99 Page 1l7o0f17
Case 3:19-cv-00099-SLG Document 20 Filed 07/12/19 Page 17 of 17
